DETAILED ACTION
	Examiner acknowledges applicant’s remarks and amendments dated 10/5/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/5/2020 have been fully considered but they are not persuasive. Applicant generally argued about Russel et al. (RU 2583061) does not teach “explicitly claiming nickel-based alloys, e.g. HASTELLOY, and Ni-Mo or Ni-Mo-Cr alloys” (remarks: para 2 page 10).  Applicant concedes Russel teaches using stainless steel which is an inert alloy.  Examiner cited Plotnikov et al. (2010/0238968) teaches use of chemically inert Nickel based alloy Hastelloy cells (para 23).
In regards to applicant’s argument regarding Killich does not teach nickel alloy based cells.  Plonnikov teaches nickel based cells.  Examiner merely used Killich to show nickel-chromium-molybdenum alloy.  Furthermore, Hastelloy manufactured by Haynes International contains chromium, and molybdenum.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Russel et al. (RU2583061-EPO translation, hereinafter Russel) in view of Plotnikov et al. (2010/0238968 hereinafter Plotnikov).
Regarding claim 1, Russel teaches a calorimeter cell, comprising: a cell body having an internal region for receiving a first substance (para 23), the cell body comprising a chemically inert material (para 
However, Russel does not teach a nickel based cell.  Russel teaches using stainless steel cells.
Plotnikov teaches use of chemically inert Nickel based alloy Hastelloy cells (para 23).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to use Nickel alloy as taught by Plotnikov, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.
Regarding claim 2, Russel does not teach when a titrant containing a second substance is injected into the cell body, a heat produced from an exothermic reaction of the first substance and the Second substance is conducted across a short path length of the thin walled chemically inert cell body to the highly thermally conductive layer.
Plotnikov teaches when a titrant containing a second substance is injected into the cell body (para 46), a heat produced from an exothermic reaction (heat is measured: para 006) of the first substance and the second substance is conducted across a short path length of the thin walled chemically inert cell body to the highly thermally conductive layer (para 23).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a titrant as taught by Plontikov to improve calorimeter’s sensitivity.
Regarding claim 3, Russel teaches metal access tube/capillaries attached to the cell (page 4 para 3). 

Plotnikov teaches the access tube having a pathway to receive an injection of a titrant into the cell body (para 34).
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use same material as the cell, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.
Regarding claim 5, Russel teaches the thermally conductive layer is comprised of a material selected from the group consisting of: copper (para last page 3).
However, Russel does not teach the thermally conductive layer is comprised of a material selected from the group consisting of: gold, aluminum, and silver.
Plotnikov teaches the thermally conductive layer is comprised of a material selected from the group consisting of: gold (para 23).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include gold metal as the conductive layer as taught Plotnikov for higher thermal conductivity for signal efficiency.
With respect to claim 6, Russel teaches the cell body has a wall thickness less than 0.0625 inches, formed from the chemically inert material (wall thickness: 2 mm para last page 3).
With respect to claim 7, Russel teaches the thermally conductive layer is adhered to an exterior surface of the cell body (para last page 3).


However, Russel does not teach the thermal conductivity less than 100 W/mK.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use known material ratios, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 9, Russel does not teach a thickness of the thermally conductive layer is greater than a wall thickness of the cell body. Russel teaches conductive layer thickness of 0.2 mm and cell thickness of 2 mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use known material ratios, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Russel et al. (RU2583061-EPO translation, hereinafter Russel) in view of Plotnikov et al. (2010/0238968 hereinafter Plotnikov) as applied to claim 1, further in view of Killich (2014/0291526).
With respect to claim 4, Russel teaches stainless steel inert material (para last page 3).
However Russel does not teach the chemically inert material is nickel-molybdenum alloy or a nickel-chromium-molybdenum alloy.
Killich teaches probe body including nickel-molybdenum and nickel alloys (para 45).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855